Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-12 have been submitted for examination.
Claims 1-12 have been rejected.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,144,417.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claim 1
Hardware scheduler to schedule
Processing instructions
Scheduler to halt
Hardware accelerator coupled to the scheduler
Execute instructions for the pipeline
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Brites United States Patent 9,785,538 hereinafter B.
In regard to claim 1
B discloses a system comprising:
a hardware scheduler (Figure 3; Item 304) and configured to schedule a hardware pipeline for processing instructions; a debug control coupled to the hardware scheduler and configured to communicate a signal to the scheduler to halt the hardware pipeline corresponding to the scheduler; and a hardware accelerator coupled to the scheduler and configured to execute the instructions for the pipeline memory. (Column 2; Lines 1-14) & (Column 6; Lines 29-38)

In regard to claim 2
B discloses the system of claim 1, wherein a debug control is embedded within the hardware thread scheduler. (Column 6; Lines 6-17)
In regard to claim 3
B discloses the system of claim 2, wherein the debug control is configured to selectively halt the hardware accelerator in response to the signal, while continuing operations of a direct memory access module. (Figures 3 & 4 Items 401 402 403)
In regard to claim 4
B discloses the system of claim 1, wherein the debug control is configured to control execution of an individual hardware accelerator in response to the signal. (end of Column 2 & start of Column 3)
In regard to claim 5
B discloses the system of claim 2, wherein the debug control comprises:
a debug control register to store schedule data, the schedule data specifies when to respond to a halt command; a pipeline debug control register configured to store pipeline data to control pipeline debug operations; and a State machine configured to control debug actions. (Column 5; Lines 10-22)
In regard to claim 6
B discloses the system of claim 1, wherein the hardware scheduler further comprise a set of producer schedulers configured to load blocks of data from an external memory into the shared memory, and a set of consumer schedulers to store blocks of data from the shared memory into the external memory. (Column 5; Lines 52-64)
In regard to claim 7
B discloses the system of claim 2, wherein the debug control comprises a halt status aggregator configured to aggregate task halt status information. (Figure 5; Items 503 504 505)
In regard to claim 8
B discloses the system of claim 1, wherein the debug control is further configured to control the hardware scheduler to halt processing of one or more lines of the data or multiple blocks of the data. (Figure 5; Items 504 505 506)
In regard to claim 9
B discloses the system of claim 8, wherein one of the plurality of hardware accelerators comprises:
an image processing system for streaming line based data;
a lens distortion correction engine for block based data;
a noise filter for line based data;
a multi-scalar engine for line based data;
a Stereo disparity engine for block based data; and
a dense optical flow engine for multiples of line based data. (Column 2; Lines 15-25)
In regard to claim 10
B discloses the system of claim 1, wherein the hardware scheduler performs a sequence of actions on the pipeline in response to the signal, and wherein the command is initiated from an external interface driven by components of a system on a chip or via a software write by a memory mapped register. (Column 7; Lines 44-49)



In regard to claim 11
B discloses the system of claim 1, wherein the hardware scheduler is configured to halt a currently active pipeline at a nearest boundary in response to a halt command. (Column 7; Lines 4-23)
In regard to claim 12
B discloses the system of claim 1 implemented in an integrated circuit chip, wherein the multi-threaded processor includes the hardware accelerator. (Column 7; Lines 4-9)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner